BRETT, Judge,
specially concurring.
I specially concur in this decision. Had the arrest of defendant been illegal, that fact would have gone to the admissibility of the second baggie of marihuana taken from his person. Any error committed by the admission of that evidence was cured when defendant testified on direct examination that he did deliver the first baggie of marihuana to Mrs. Floyd as alleged. When defendant testified to that fact, the elements of the crime were admitted and any deficiency in the prosecution’s case was completed. Dunaway v. State, Okl.Cr., 561 P.2d 103 (1977) at page 105.